      Case 1-18-40321-nhl            Doc 223       Filed 06/18/19     Entered 06/18/19 11:35:28




Law Offices of Gregory Messer                                       Hearing Date: July 18, 2019
Counsel for Ervin Johnson                                           Hearing Time: 11:00 a.m.
26 Court Street, Suite 2400
Brooklyn, NY 11242
(718) 858-1474
Gregory Messer, Esq.


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In re:                                                              Chapter 11

E & J MACON, ET AL                                           Case No: 18-40321 (NHL)

                                    Debtor.
--------------------------------------------------------------X

   NOTICE OF MOTION TO WITHDRAW AS ATTORNEY FOR ERVIN JOHNSON

        PLEASE TAKE NOTICE that, upon the Affirmation of Gregory Messer dated the 18th

day of June, 2019, a motion will be made to this Court for an order, pursuant to Section 327 of

the Bankruptcy Code, relieving the Law Offices of Gregory M. Messer as counsel for Ervin

Johnson, together with such other, further, and different relief as this court deems just, proper,

and equitable.

                 Date and Time:    July 18, 2019 at 11:00 a.m.
                 Bankruptcy Judge: Honorable Nancy Hershey Lord
                 Courthouse:       United States Bankruptcy Court
                                   Eastern District of N.Y.
                                   Courtroom 3577
                                   271-C Cadman Plaza East
                                   Brooklyn, NY 11201

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the motion must be

made in writing, must conform to the Federal Rules of Bankruptcy Procedure and must be served

so as to be actually received no later than 4:00 p.m. on July 11, 2019, on the Law Offices of

Gregory Messer, 26 Court Street Suite 2400, Brooklyn, NY 11242.
     Case 1-18-40321-nhl        Doc 223     Filed 06/18/19      Entered 06/18/19 11:35:28




       PLEASE TAKE FURTHER NOTICE that failure to respond may result in the Court

granting the relief requested in the motion without further notice or hearing.

Dated: Brooklyn, New York
       June 18, 2019

                                                     Respectfully submitted,

                                                     Law Offices of Gregory Messer
                                                     Attorneys for Ervin Johnson

                                                         /s/ Gregory Messer
                                              By:
                                                     Gregory Messer, Esq.
                                                     26 Court Street, Suite 2400
                                                     Brooklyn, New York 11242
                                                     Tel: (718) 858-1474
                                                     Fax: (718) 797-5360
      Case 1-18-40321-nhl            Doc 223       Filed 06/18/19     Entered 06/18/19 11:35:28




Law Offices of Gregory Messer                                       Hearing Date: July 18, 2019
Counsel for Ervin Johnson                                           Hearing Time: 11:00 a.m.
26 Court Street, Suite 2400
Brooklyn, NY 11242
(718) 858-1474
Gregory Messer, Esq.


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In re:                                                              Chapter 11

E & J MACON, ET AL                                           Case No: 18-40321 (NHL)

                                    Debtor.
--------------------------------------------------------------X


             MOTION TO BE RELIEVED AS ATTORNEY FOR ERVIN JOHNSON

        The Law Offices of Gregory Messer by this motion and affirmation of Gregory Messer,

an attorney duly admitted to practice before this Court, seeks to be relieved as counsel to Ervin

Johnson in the above-referenced matter and affirms under penalty of perjury as follows:

        1.       I am a member of the Law Offices of Gregory M. Messer, the current attorneys

for Ervin Johnson. I submit this affirmation in support of this motion by Law Offices of Gregory

M. Messer (the “Firm”) for an Order pursuant to pursuant to Local Rule 2090-1(d) relieving the

Firm as counsel to Ervin Johnson.

        2. E & J Macon filed a petition under Chapter 11 of the Bankruptcy Code on January

19, 2018 (the “Commencement Date”), the Debtor filed a voluntary petition for reorganization

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtor has

continued in the management of its business and operation of its affairs and properties as a

debtor and debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No

trustee or examiner has been appointed, and no official committee of unsecured creditors has
     Case 1-18-40321-nhl        Doc 223      Filed 06/18/19     Entered 06/18/19 11:35:28




been formed.

       3.       The Debtor has confirmed a plan of reorganization. It has sold the three

properties that were owned and the sales have been confirmed by this court.

       4.      While Mr. Johnson and I retain a cordial relationship he has become unreceptive

to my advice and has not cooperated with the firm.

       5.      Mr. Johnson seeks legal advice of other attorneys on a regular basis as well as real

estate investors and other individuals.

       6.      Mr. Johnson has advised me that he has retained other counsel but I have been

unable to obtain a consent to change attorney. Our relationship has eroded to the point that it is

necessary for me to ask to be relieved as counsel to Mr. Johnson.

       7.      Accordingly this firm is filing this instant motion to withdraw from this case.

       8.      Local Rule 2090-1 (d) of the Local Rules of the United States Bankruptcy Court

for the Eastern District of New York provides as follows:


            (d) Withdrawal or Substitution of Attorneys of Record.

            An attorney who has been authorized to be retained or has appeared as the attorney of
            record for any party in any case or adversary proceeding may not withdraw or be relieved
            or displaced except by order after notice to the party represented, any adversaries (if
            applicable), the United States trustee and the trustee. An application for such an order
            shall include a showing by affidavit of satisfactory reasons for withdrawal or
            displacement and the posture of the case, including the status of any pending matters.

       9.      New York Rule of Professional Conduct 1.16 (c) provides in pertinent part that a

lawyer may withdraw from employment when:

               (4) the client insists on taking action with which the lawyer has a fundamental

               disagreement;

               (5) the client deliberately disregards an agreement or obligation to the lawyer as

               to expenses fees;
     Case 1-18-40321-nhl           Doc 223   Filed 06/18/19     Entered 06/18/19 11:35:28




               (7) the client fails to cooperate in the representation or otherwise renders the

               representation unreasonably difficult for the lawyer to carry out employment

               effectively;

       10.     “Irreconcilable differences” can also be “cause” to relieve counsel from

representation. Forchelli, Curto, Deegan, Schwartz, Mineo, Cohn & Terrana, LLP v. Hirsch,

2010 WL 2667198 *1 (E.D.N.Y.).

       11.     This Firm is seeking to withdraw as counsel to the Debtor as the Debtor

continuously insisted on this Firm taking actions to which the Firm had a fundamental

disagreement and did not agree with this Firms advice. Additionally, voluntary withdrawal is

appropriate under New York Rule of Professional Conduct 1.16(c).

       12.     The above stated factors and other undisclosed factors have caused irreconcilable

differences that rise to the level of seeking voluntary withdrawal and possibly mandatory

withdrawal under the New York Rules of Professional Conduct, and this Firm does not want to

take any further action on behalf of this Debtor, nor can it adequately represent the Debtor due to

such irreconcilable differences.

       13.     This firm is seeking to withdraw as counsel to Mr. Johnson as Mr. Johnson and

his entourage have insisted on the Firm taking action that the Firm believed to be improper.

       14.     The above stated factors and other undisclosed factors have caused irreconcilable

differences that rise to a level of seeking voluntary withdrawal under the New York Rules of

Professional Conduct and this firm does not want to take any further action on behalf of Ervin

Johnson nor can it adequately represent Mr. Johnson due to irreconcilable differences.
     Case 1-18-40321-nhl        Doc 223      Filed 06/18/19     Entered 06/18/19 11:35:28




       15.     Accordingly, because of these irreconcilable differences and Mr. Johnson’s recent

actions this Firm seeks to be immediately relieved as counsel for Mr. Johnson as soon as a

hearing can be heard.

       WHEREFORE, your affirmant respectfully requests on behalf of the Firm that this Court

enter an Order relieving the Firm as attorneys for the Debtor pursuant to Local Rule 2090-1(d)

together with such other, further and different relief as this Court deems just, proper and

equitable.

Dated: Brooklyn, New York
       June 18, 2019

                                                      Respectfully submitted,

                                                      Law Offices of Gregory Messer
                                                      Attorneys for Ervin Johnson

                                              By:             /s/ Gregory Messer
                                                       Gregory Messer, Esq.
                                                      26 Court Street, Suite 2400
                                                      Brooklyn, New York 11242
                                                      Tel: (718) 858-1474
                                                      Fax: (718) 797-5360
